Citation Nr: 1133179	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  09-41 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for arthritis.

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for residuals of cold injury, to include the feet.

5.  Entitlement to service connection for residuals of cold injury, to include the feet.

6.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for right hip disability.

7.  Entitlement to service connection for right hip disability.

8.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for left hip disability.

9.  Entitlement to service connection for left hip disability.

10.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral knee disability.

11.  Entitlement to service connection for bilateral knee disability.

12.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for diabetes mellitus.

13.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1950 to August 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing held at the Waco RO.  The hearing transcript is associated with the claims folder.

The issues of entitlement to service connection for a heart condition, arthritis, residuals of cold injury, right hip disability, left hip disability, bilateral knee disability and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current hearing loss disability stems from his exposure to acoustic trauma during service.

2.  An unappealed January 2005 RO rating decision denied a claim of entitlement to service connection for residuals of cold injury on the basis of no current disability, and denied claims of entitlement to service connection for right hip disability, left hip disability, bilateral knee disability and diabetes mellitus on the basis that current disabilities were not shown to have been manifested during service and/or related to service, or that diabetes mellitus manifested to a compensable degree within the first postservice year.

3.  Evidence added to the record since the RO's January 2005 rating decision is new and material with respect to the application to reopen claims of service connection for right hip disability, left hip disability, bilateral knee disability, diabetes mellitus and residuals of cold injury to the feet as the Veteran has alleged combat service with shrapnel injury to the legs, inservice onset of syncopal episodes and persistent symptoms of foot disability following a cold injury; the newly submitted evidence, when combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).

2.  A January 2005 RO rating decision, which denied a claim of entitlement to service connection for residuals of cold injury to include the feet, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

3.  The evidence received since the January 2005 RO rating decision, which denied a claim of entitlement to service connection for residuals of cold injury to include the feet, is new and material and the claim is reopened.  38 U.S.C.A. §§ 5103A, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

4.  A January 2005 RO rating decision, which denied a claim of entitlement to service connection for a right hip disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

5.  The evidence received since the January 2005 RO rating decision, which denied a claim of entitlement to service connection for a right hip disability, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5103A, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

6.  A January 2005 RO rating decision, which denied a claim of entitlement to service connection for a left hip disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

7.  The evidence received since the January 2005 RO rating decision, which denied a claim of entitlement to service connection for a left hip disability, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5103A, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

8.  A January 2005 RO rating decision, which denied a claim of entitlement to service connection for bilateral knee disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

9.  The evidence received since the January 2005 RO rating decision, which denied a claim of entitlement to service connection for bilateral knee disability, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5103A, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

10.  A January 2005 RO rating decision, which denied a claim of entitlement to service connection for diabetes mellitus, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

11.  The evidence received since the January 2005 RO rating decision, which denied a claim of entitlement to service connection for diabetes mellitus, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5103A, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, a claimant must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be granted on a presumptive basis for specified chronic diseases, such as arthritis and diabetes mellitus, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court held that the requirement that a claimant have a current disability before being granted service connection is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability may have resolved by the time VA adjudicates the claim.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

However, the benefit of the doubt doctrine does not apply to a new and material analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

A combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  38 U.S.C.A. § 1154(b); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.

Unfortunately, the Veteran's service treatment records (STRs) and service personnel records (SPRs) are presumed to have been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973.  In such a situation, VA has a heightened obligation "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

No presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18 (Court declined to apply an "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education. 

Hearing loss

The facts of this case may be briefly summarized.  The Veteran has a current hearing loss disability per the standards of 38 C.F.R. § 3.385, as demonstrated by auditory thresholds exceeding 40 decibels at the 3000 and 4000 Hertz frequency bilaterally.  See VA Compensation and Pension (C&P) examination report dated December 2008.

The Veteran's available Department of Defense Form 214 reflects that he served with an armored division in Korea.  His description of military noise exposure involving artillery fire and machinery is consistent with his known circumstances of service and is not in dispute.  See 38 C.F.R. § 3.303(a).  His post-service occupational and recreational history is negative for significant acoustic trauma.

In December 2008, a VA C&P examiner provided an opinion that, as the record contained no documented audiometric findings during service, a definitive opinion regarding hearing loss as a result of military service could not be rendered without resorting to speculation.  However, the examiner did not explain the significance, if any, that the Veteran's military noise exposure had upon his current hearing loss disability.

On the other hand, a private examination report dated June 2011 reflects a diagnosis of mild falling-to-severe sensorineural hearing loss bilaterally (AU) based upon audiometric testing.  The report also reflects the following opinion:

Audiogram shows sloping sensorineural hearing loss from mild to severe levels.  More than likely caused from a combination of loud exposure and some presbyacusis.  Judging from his past occupation (military); noise exposure could be a significant factor to his current hearing levels.

The Board notes that presbyacusis refers to age-related hearing loss.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 28th Ed., p. 1349 (1994).  As the private examiner appears to attribute the majority of hearing loss to acoustic trauma, and there does not appear to be a practical way to measure the extent of hearing impairment due to presbyacusis, the Board will attribute all current hearing loss disability to an acoustic trauma etiology in the light most favorable to the Veteran.  See generally Mittleider v. West, 11 Vet. App. 181 (1998) (finding that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, the provisions of 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the veteran's favor, dictates that such signs and symptoms be attributed to the service-connected condition).

The Board further observes that is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Applying the benefit of the doubt doctrine in favor of the Veteran, the Board finds that the Veteran's current hearing loss disability stems from his exposure to acoustic trauma during service.  In this respect, a private examiner has provided a direct and unequivocal opinion that the Veteran's current hearing loss disability is attributable to his military trauma.  This opinion was based, in part, upon review of actual current audiometric data.  The VA examiner opinion provides an inconclusive result, and fails to explain the significance, if any, that the Veteran's military noise exposure history had upon his current hearing loss disability OR why rendering such an opinion would be speculatory.

Accordingly, based upon the private examiner opinion, the Board concludes that the Veteran's bilateral hearing loss results from his in-service noise exposure.  The appeal, therefore, is granted on this claim.  38 U.S.C.A. § 5107(b).

Applications to reopen

At the outset, in the November 2010 supplemental statement of the case, the RO appears to have adjudicated claims of entitlement to service connection for right hip disability, left hip disability, bilateral knee disability, cold injury residuals of the feet, and diabetes mellitus on the merits.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

By rating action dated January 2005, the RO denied a claim entitlement to service connection for residuals of cold injury, to include the feet, on the basis of no current disability.  The RO also denied claims of entitlement to service connection for right hip disability, left hip disability, bilateral knee disability and diabetes mellitus on the basis that current disabilities were not shown to have been manifested during service and/or related to service.  In the case of diabetes mellitus, the RO also determined that there was no evidence that such disability manifested to a compensable degree within one year of service discharge.

By letter dated January 14, 2005, the Veteran was notified of this decision and his appellate rights, but he did not appeal this determination.  Additionally, the Veteran did not submit any new evidence within one year of the January 2005 decision to require reconsideration of that decision.  See 38 C.F.R. § 3.156(b).  As such, the January 2005 RO rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

As a general rule, once a claim has been disallowed, that claim shall not thereafter be reopened and allowed based solely upon the same factual basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, if the claimant can thereafter present new and material evidence, then the claim shall be reopened and the former disposition of the claim shall be reviewed.  38 U.S.C.A. § 5108.

The Veteran filed his claim to reopen in 2008.  For purposes of this decision, new evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a); see also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  Evidence is presumed credible for the purposes of reopening unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence relied upon in reopening the claim must be both new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Notably, the Court has held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Evidence before the RO in January 2005 was very limited.  Private treatment records from Dr. B. reflected the Veteran's treatment for right hips problems in 1998.  At that time, the Veteran reported a one-year history of right hip pain after a falling injury.  He also had a history of diabetes mellitus.  The Veteran was assessed with right hip trochanteric bursitis and early arthritis of the right hip versus avascular necrosis.  He was later given an assessment of right sacral ileitis, and right hemi-pelvis.

With respect to the left knee, the Veteran underwent arthroscopic debridement of medial meniscal tear with underlying osteoarthritis in 2000.  A May 2000 record noted a history of "some" past knee "problems" that had been more symptomatic in the past month.  An August 2000 record reflects a history of left knee problems since a falling incident three months previously. 

VA clinical records, dated from May to August 2004, reflected treatment for diabetes mellitus, neuropathy involving the right knee and hip, and fungal infection of the toes.

Additionally, the Veteran reported a history of frostbite injury to the feet in January 1951 treated at a field hospital in Korea.  He referred to a bilateral knee injury which would be reflected in his service records.  He attributed disabilities involving his hips and knees to military duties of jumping in and out of tanks.  Furthermore, he argued that his diabetes mellitus may have been attributable to his military diet.

Evidence of record since the RO's January 2005 rating decision includes the Veteran's application to reopen in June 2008 which reflects his report of hip, feet and leg disabilities which began in the "MID 1980's."  However, he also indicated that his hip and knee disabilities began in 1951.  The Veteran also reported that, in 1990, he was forced to take early retirement from his private employer due to disability involving his feet, legs and hip.

Furthermore, the Veteran has testified to syncopal-type episodes in service which, he alleges, demonstrates that onset of his heart condition.  He also attributed his current heart condition to the stresses of service, including being scared.  The Veteran and his spouse report his chronic foot problems, such as soreness, skin peeling, excessive sweating and toenail abnormalities, since a cold injury during service.  The Veteran recalled first being diagnosed with diabetes in 1963.

Important for these claims, the Veteran has now alleged a history of leg injury due to "flying" shrapnel.  See VA Form 1-9 received November 2010.  He has otherwise described shrapnel wounds to the knee and arm.  See Transcript of Veteran's June 2011 Travel Board hearing, p. 12.  Additionally, the Veteran has reported being a "combat experienced veteran."  See VA clinical record dated June 9, 2008.  Moreover, he alleged treatment for arthritis problems within two years of his discharge from active service.

The medical evidence includes VA clinical records reporting the Veteran's history of being diagnosed with type II diabetes mellitus in the "1960s".  The Veteran received treatment for syncopal episodes which reportedly began in approximately 2006 and resulted in a coronary artery bypass grafting procedure for coronary artery disease.  See VA clinical record dated July 22, 2008.  In 2009, the Veteran was diagnosed with bilateral knee degenerative joint disease.

The Board first observes that available records reflect that the Veteran served in Korea during the Korean Conflict.  He served in armored tanks with "Btry A 967 Armd FA Bn."  He has referred to a leg/knee/arm injury due to "flying" shrapnel as well as having engaged in combat with the enemy.  These previously unconsidered allegations implicate the potential applicability of 38 U.S.C.A. § 1154(b).  See 38 U.S.C.A. § 1154(b) (a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service).

In this context, the Board finds that the evidence added to the record since the RO's January 2005 rating decision is new and material with respect to the application to reopen claims of entitlement to service connection for right hip disability, left hip disability, bilateral knee disability, diabetes mellitus and residuals of cold injury to the feet as the Veteran has alleged combat service with shrapnel injury to the legs, inservice onset of syncopal episodes and persistent recurrent symptoms of foot disability following a cold injury.  Overall, the newly submitted evidence, when combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claims.  The claims, therefore, are reopened for review on the merits.

The Board defers adjudication of these claims on the merits pending additional development, which is addressed in the remand portion of this decision.

The Duty to Notify and the Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the hearing loss, the Board is granting in full the benefit sought on appeal.  In light of the reopening of the claims of service connection for right hip disability, left hip disability, bilateral knee disability, diabetes mellitus and residuals of cold injury to the feet, further discussion here of compliance with the VCAA with regard to the claims to reopen is not necessary.


ORDER

The claim of entitlement to service connection for hearing loss is granted.

The claim of entitlement to service connection for residuals of cold injury, to include the feet, is reopened.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for right hip disability is reopened.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for left hip disability is reopened.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for bilateral knee disability is reopened.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for diabetes mellitus is reopened.  To this extent only, the appeal is granted.


REMAND

As noted above, the available records reflect that the Veteran served in Korea during the Korean Conflict.  He served in armored tanks with "Btry A 967 Armd FA Bn."  He has referred to a leg/knee/arm injury due to "flying" shrapnel as well as having engaged in combat with the enemy.  These allegations implicate the potential applicability of 38 U.S.C.A. § 1154(b).  See 38 U.S.C.A. § 1154(b).  Prior to any further adjudication of the claims, the RO must determine the Veteran's combat status in service.

Additionally, the Veteran has alleged combat service which may, in part, be corroborated by his report of shrapnel injury to the leg/knee/arm.  He is also competent to describe cold injury with persistent symptoms since service, strenuous duties during service and syncopal episodes in service which, many years later, are shown to have been possibly associated with his coronary artery disease.  However, there are many inconsistencies to the Veteran's recollections.

Given the current state of the evidentiary record, the Board cannot make a factual determination as to the credibility of these lay allegations, or the overall merits of the claims, absent medical examination.  See generally Kahana v. Shinseki, __ Vet. App., No. 09-3525, 2011 WL 234788 (June 15, 2011) (discussing the "chicken-or-egg" dilemma faced by the Board when making credibility determinations in the absence of evidence, and the framework for resolving this dilemma).  See also McClendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is warranted when the evidence suggests that a disability may be associated with service).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain the Veteran's complete clinical records of treatment within the VA North Texas Health Care System (HCS) since September 2010.

2.  Conduct any additional development necessary to determine whether the Veteran was in combat status during his tour of duty during the Korean Conflict while serving in an armored tank with "Btry A 967 Armd FA Bn."

3.  Following completion of the above, schedule the Veteran for general medical examination to determine the nature and etiologies of his claimed heart condition, arthritis, residuals of cold injury to include the feet, right hip disability, left hip disability, bilateral knee disability and diabetes mellitus.  The claims folder must be provided to the examiner for review.  Following review of the claims folder and examination of the Veteran, the examiner is requested to provide opinion on the following questions:

	a) whether there is clinical evidence of a shrapnel injury to the leg/knee/arm;

	b) whether there is clinical evidence of current cold injury residuals, to include the feet;

      c) whether it is at least as likely as not (a 50 percent or better probability) that the Veteran has current disability of the heart, generalized arthritis, the feet, the right hip, the left hip, the knees and diabetes mellitus which had its onset during service; the examiner is requested to discuss the significance of the Veteran's report of cold injury to the feet in service manifested persistent symptoms such as soreness, skin peeling, excessive sweating and toenail abnormalities; and his report of syncopal episodes during service; OR
   
      d) whether it is at least as likely as not (a 50 percent or better probability) that the Veteran has current disability of the heart, generalized arthritis, the feet, the right hip, the left hip, the knees and diabetes mellitus related to an incident during service, to include the alleged cold injury and/or his report of strenuous armored tank duties in a cold weather environment during the Korean Conflict?
   
In so deciding, the medical examiner is requested to discuss (1) whether there is any medical reason to accept or reject the proposition that had the Veteran had shrapnel injury and/or cold injury during service which could have lead to his current disabilities and (2) whether his recollections of bilateral foot symptoms and syncopal episodes during service could have been manifestations of his current disabilities?

The examiner must explain the rationale for the opinions given.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record (i.e. additional facts are required) or the examiner does not have the needed knowledge or training.
   
4.  Thereafter, readjudicate the claims on appeal.  In so doing, the RO should specifically consider whether the provisions of 38 U.S.C.A. § 1154(b) apply to any of the claims.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


